UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4657


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO LATRE HALL, a/k/a Tony Bone,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:09-cr-00054-FDW-1)


Submitted:   September 13, 2011           Decided:   October 17, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Daniel K. Dorsey, Washington, D.C., for Appellant.      Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio      Latre    Hall    pled       guilty    to    possession         with

intent to distribute at least five grams of cocaine base, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2006).                             Prior to

the plea hearing, the Government filed an information pursuant

to 21 U.S.C. § 851 (2006), notifying Hall of its intent to seek

enhanced penalties based on two prior felony drug convictions.

The   district     court       rejected       Hall’s    request       for    a     variant

sentence and imposed a within-guidelines sentence of 268 months

of imprisonment.      Hall appealed.

            Counsel      has     filed    a     brief    pursuant       to       Anders v.

California, 386 U.S. 738 (1967), noting no meritorious issues

for appeal, but questioning whether any errors occurred during

Hall’s plea hearing and sentencing.                     Hall has filed a pro se

supplemental brief raising several issues.                    We have reviewed the

record     and   conclude       that     the    district       court    substantially

complied    with   the     requirements         of   Fed.     R.    Crim.    P.    11   and

ensured that Hall’s plea was knowing and voluntary and supported

by a sufficient factual basis.                  Consequently, we affirm Hall’s

conviction.

            We   vacate     Hall’s     sentence,        however,     and     remand      for

further proceedings in light of our recent en banc decision in

United States v. Simmons,                F.3d        , 2011 WL 3607266 (4th Cir.



                                           2
Aug. 17, 2011). *        The present record is not sufficient to allow a

determination of whether, after Simmons, Hall’s prior conviction

qualified as a felony drug offender for purposes of an enhanced

statutory penalty under 21 U.S.C. §§ 841(b), 851.                             We leave this

determination to the district court on remand.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no other meritorious issues

for appeal.       We therefore affirm Hall’s conviction and vacate

his   sentence     and    remand        to    the       district      court    for    further

proceedings consistent with this opinion.                            This court requires

that counsel inform Hall, in writing, of the right to petition

the Supreme Court of the United States for further review.                                If

Hall requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this    court   for       leave        to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Hall.        We dispense with oral argument because the facts and

legal     contentions     are     adequately            presented      in    the    materials

before    the   court     and    argument             would   not    aid    the    decisional

process.

                          AFFIRMED IN PART; VACATED AND REMANDED IN PART

      *
       Although we vacate Hall’s sentence on account of Simmons,
we have considered and find without merit the remaining issues
raised by Hall in his pro se supplemental brief.



                                                  3